The hearing court did not improvidently exercise its discretion in denying the petitioner’s application for an order directing a psychiatric and psychological evaluation of the mother and her new husband since there was no showing that the evaluations ordered by the court were deficient (Family Ct Act § 251; Rosenblitt v Rosenblitt, 107 AD2d 292; cf., Giraldo v Giraldo, 85 AD2d 164).
The record supports the hearing court’s denial of the petitioner’s application for a change of custody since the totality of the circumstances fail to demonstrate that doing so would be in the best interests of the children (Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Schouten v Schouten, 155 AD2d 461).
We have considered the petitioner’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Fiber and Harwood, JJ., concur.